Citation Nr: 1003524	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Veteran's sister




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
August 2009.  A transcript of this hearing is associated with 
the Veteran's claims folder.

The appellant subsequently submitted evidence and argument 
directly to the Board in October 2009, accompanied by a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  The Veteran died in January 2006 at the age of 61.  The 
death certificate lists the Veteran's immediate cause of 
death as hepatic cancer (hepatocellular carcinoma).  Agent 
Orange exposure was listed as a significant condition 
contributing to the Veteran's death, but not resulting in the 
underlying cause; no autopsy was performed.  

2.  At the time of the Veteran's death, service connection 
was in effect for acne, evaluated as 30 percent disabling.  

3.  The medical evidence of record does not indicate a 
relationship exists between the Veteran's service and his 
death, to include consideration of service-connected acne and 
presumed in-service exposure to herbicides.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death, which she claims is a result of in-service 
exposure herbicides.  She contends that the Veteran was 
bothered by liver problems ever since he returned home from 
service.  

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
'fourth element' of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).  Notice should be provided to a claimant before 
the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, some of the notice 
required by the Court pursuant to 38 U.S.C.A. § 5103(a) was 
not given to the appellant until after the May 2006 decision, 
as discussed below.  She has, however, received the content 
of notices that fully comply with the requirements of that 
statute and has been given a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing of the notices was harmless.  Simply put, there is 
no evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In March 2006 the appellant was given notice of what evidence 
was needed for her claim, what evidence VA would provide, and 
what evidence she was responsible for obtaining.  The Board 
notes that the letter expressly notified the appellant that 
she had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).  In April 2008 she was given the 
complete specific notice required by Hupp, supra, and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  A subsequent readjudication occurred in December 
2008.  

The Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision, as she participated in the development of the claim 
and demonstrated actual knowledge of the requirements 
necessary for service connection for the cause of the 
Veteran's death in her various submissions and during her 
August 2009 hearing.  Also, as explained below, the Board has 
determined that service connection for the cause of the 
Veteran's death is not warranted.  Consequently, no 
disability rating or effective date for service connection 
will be assigned, and the failure to provide timely notice 
with respect to those elements of the claim is no more than 
harmless error. 

Finally, the Board notes that Veteran's service treatment 
records and all other pertinent available records have been 
obtained in this case, including VA treatment records and 
private treatment records.  A VA opinion report is of record.  
The appellant and the Veteran's sister testified at a Travel 
Board hearing and they have submitted multiple written 
statements in support of the claim.  Other family members 
have submitted statements in support of this claim.  Neither 
the appellant nor her representative has identified any 
outstanding evidence, to include medical records that could 
be obtained to substantiate the denied claim.  The Board is 
also unaware of any such outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died in January 2006 at the age of 61, nearly 
forty years after leaving service.  At the time of his death 
he was service-connected for acne, to include scarring, 
pitting and pustules of face, neck, chest and arms, which was 
rated 30 percent disabling.  The death certificate listed the 
Veteran's cause of death as hepatic cancer.  Agent Orange 
exposure was listed as a significant condition contributing 
to the Veteran's death, but not resulting in the underlying 
cause.

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

There is no question that element (1) has been met. The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), the Board will separately 
address in-service disease and injury.

The Board initially notes that a review of the evidence does 
not suggest that hepatic cancer was present in service.  
The Veteran's service medical records are negative for any 
liver disease, and hepatic cancer was initially diagnosed 
decades after service.  

The Veteran's sole service-connected disability was acne.  
The medical records do not mention this as a significant 
problem.  Neither the terminal hospitalization report nor the 
death certificate referred to the Veteran's service-connected 
disability, and the April 2008 VA examiner specifically 
opined that such was not a contributing factor in the 
Veteran's death.  Moreover, the appellant herself did not 
allege that acne was somehow related to the Veteran's fatal 
liver cancer.  

With respect to in-service injury, the injury contended is 
herbicide exposure.  Because the Veteran served in Vietnam, 
his exposure to herbicide agents such as Agent Orange is 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307 (2009).  Element (2) has therefore been met as to 
herbicide exposure.

The Board's discussion will therefore focus on element (3), 
medical nexus.  There are essentially two avenues by which 
service connection can be granted: presumptive service 
connection via 38 C.F.R. § 3.309(e) and direct service 
connection via 38 C.F.R. § 3.303(d) and Combee.

First, there is the matter of the statutory presumption which 
attaches to Agent Orange exposure.  However, because hepatic 
cancer is not among the disabilities listed in 38 C.F.R. § 
3.309(e), presumptive service connection due to Agent Orange 
exposure is not warranted.  Accordingly, the Board will move 
on to discuss whether service connection for hepatic cancer 
may be awarded on a direct basis.

There are of record three medical opinions concerning the 
relationship, if any, between the Veteran's presumed 
herbicide exposure and his fatal hepatic cancer.

First, to the extent that M.J.F., M.D., commented in March 
2003 that the Veteran's herbicide exposure "could" be a 
source of his liver problems, such opinion is speculative in 
nature.  The Court has held on several occasions that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See generally Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In the appellant's favor is the death certificate indication 
of Agent Orange exposure as a significant condition 
contributing to the Veteran's death, but not resulting in the 
underlying cause by B.W.R., M.D. dated in January 2006.  

Against the Veteran's claim is the opinion of the April 2008 
VA examiner that the Veteran's fatal hepatocellular carcinoma 
was not caused by or the result of Agent Orange exposure.  In 
supporting her conclusion, the examiner, who reviewed the 
Veteran's claims folder, noted that Agent Orange, in and of 
itself, has never been attributed to the cause of death in 
humans.  The examiner also emphasized that hepatocellular 
carcinoma is not disease presumptively associated with Agent 
Orange exposure, and there was no scientific evidence to 
confirm a link between Agent Orange exposure and this 
condition.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicator . . .              
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board places greater weight on the opinion 
of the April 2008 VA examiner than it does on the January 
2006 death certificate notation statement of Dr. B.W.R.

The notation opinion of Dr. B.W.R. on the death certificate 
is completely conclusory in nature.  Dr. B.W.R. provided no 
rationale as to how the Veteran's herbicide exposure resulted 
in the Veteran's death, particularly in light of the fact 
that he conceded on the certificate that Agent Orange 
exposure did not result in the Veteran's fatal hepatic 
cancer.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.)  This opinion thus 
carries relatively little weight of probative value.

In contrast, the April 2008 VA examiner's report contains a 
statement of reasons and bases for the conclusions made.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion").  Moreover, that the 
examiner reviewed the Veteran's claims folder reflects that 
she was fully familiar with the Veteran's case and provided a 
detailed rationale for the opinion given.  

Therefore, the Board finds that the opinion of the April 2008 
VA examiner, which concludes that the Veteran's death was not 
due to a service-connected disability, is most probative in 
this case.  This detailed medical evidence outweighs the 
notation of Dr. B.W.R. on the death certificate, which 
provides no explanation or rationale for its conclusion.  

The only other evidence in the appellant's favor is her 
statements and those of other family members to the effect 
that they believe that the Veteran's death is related to his 
exposure to Agent Orange in service.  It is now well 
established, however, that as lay persons without medical 
training they are generally not competent to opine on medical 
matters such as etiology of the Veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Any such statements 
offered in support of the appellant's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  The appellant's statements and those of other family 
members are accordingly entitled to no weight of probative 
value.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus).

The appellant submitted various Internet articles documenting 
the history and negative effects of Agent Orange on the human 
body.  The Board has no reason to doubt that such is true.  
These articles beg the question of whether this Veteran 
developed hepatic cancer due to in-service Agent Orange 
exposure.  As has been discussed above, the most probative 
medical evidence of record has answered that question in the 
negative.  

The treatise evidence which has been submitted by the 
appellant is general in nature and does not specifically 
relate to the facts and circumstances surrounding the 
Veteran's death.  The Court has held that medical evidence is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
Internet articles are of no probative value in determining 
whether a medical nexus relationship exists.

Accordingly, element (3) has not been met, and the 
appellant's claim fails on that basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death. Therefore, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


